254.	 Mr. President, allow me at the outset to congratulate you on your election to the high office of President of the thirty-sixth session of the General Assembly. You bring to that office an uncommonly solid and variegated experience of work in and for the United Nations. I have every confidence that the Assembly will be most competently guided.
255.	I wish also to join in the tributes paid by other speakers to the outstanding and tireless work of the President of the thirty-fifth session, Mr. von Wechmar.
256.	Our thanks and appreciation go also to the Secretary-General for his tireless work in the service of the Organization and in the pursuit of solutions to many of the most intractable problems facing the international community.
257.. Let me also welcome the most recent Member of the United Nations, Vanuatu. The admission of this new nation to the Organization brings us a step closer to the goal of complete decolonization and the United Nations ideal of universality.
258. Since the previous session of the General Assembly the international climate has deteriorated even further. Detente has, to an increasing extent, been replaced by distrust. Some features of the situation certainly remind us of the days of the cold war. Once again we see the foreign policy of the Super-Powers being dominated by the fear that one adversary might gain, either directly or indirectly, an advantage over the other. Once again, they both seem inclined to view local conflicts and problems primarily in the light of the struggle for power between the two systems they represent. Once again they both seem to fear that the opponent is on the verge of acquiring military superiority. Both see the actions of the opposite side as threats to their own security. Neither sees its own actions as threats against the other side.
259.	The struggle of the Super-Powers to rectify the perceived imbalances in some areas, or to compensate for them by attempts to achieve superiority in others, leads to increased insecurity for all of us. By reason of their nuclear arsenals, the two Super-Powers hold the fate of the entire world in their hands. Therefore, every State has the right to demand that the Super-Powers maintain a stable pattern of contacts in order to avoid misunderstandings and overreactions. We therefore welcome the fact that the Foreign Ministers of the Soviet Union and the United States are using the occasion of this session of the General Assembly to hold bilateral meetings.
260.	However, we cannot rest content with the resumption of the necessary dialog between the two Super-Powers. We must call upon them to review and reconsider the course their global actions have taken, the most dangerous dimension of which is the nuclear arms race. The negotiations on theater nuclear forces in Europe, which are now scheduled to begin later this year, should have been commenced long ago.
261.	Four years have passed since the Soviet Union started deploying a new medium-range ballistic missile, the SS20, and two years since NATO decided to install new medium-range nuclear missiles on West European soil. It is reported that more than 300 SS20s have already been deployed and that at least two thirds of them may be targeted on Western Europe.
262.	The recent decision of the United States to produce the neutron weapon constitutes a further dangerous escalation of the nuclear arms race between the Super-Powers. It is therefore high time for the Super-Powers to sit down at the negotiating table and agree on measures to restrain the arms race and reduce the risk of war. No category of weapons should be excluded from negotiations, but we urge the Super-Powers in particular to resume in the near future their talks on limitations and reductions of strategic arms.
263.	That demand is supported by a wave of popular protests in Western Europe against nuclear armaments. All slogans are not as unbiased as they may seem and some ideas put forward may be less realistic than others, but in general the protests against nuclear weapons must be seen as an expression of a genuine and legitimate concern about what people feel is the lunacy of the nuclear arms race and the incapacity of political leaders to do anything about it.
264.	All human beings yearn for peace, no matter in what country they live. The fact that there is no freedom of expression in some countries should not diminish the importance of popular protests in countries where such freedom can be enjoyed. Nor should the fact that some devote more and more attention to planning for the eventuality of war prevent others from dedicating themselves to planning for peace. Every region and every country, no matter how small, has the right and the duty to interfere in international affairs for the sake of peace.
265.	In the northern region of Europe the desire to uphold the vision of a more peaceful world has been reflected in the idea of establishing a Nordic nuclear weapon-free zone. The active discussion on this idea can be seen as an expression of strong concern over the intensified nuclear arms race in Europe and as a demonstration of the strong desire of the Nordic peoples to maintain the low level of tension in our part of the world".
266.	My Government is in favor of exploring the possibilities of establishing a Nordic nuclear-weapon-free zone and the conditions under which such a zone could improve the already existing stable pattern of Nordic security. As the Nordic countries do not have nuclear weapons, such an improvement would, in the view of my Government, have to include concessions from the Soviet Union and the United States as regards nuclear weapons relevant to the Nordic region.
267.	So far the United States has not been willing to consider a Nordic nuclear-weapon-free zone.
268.	The Soviet Union has suggested that it subscribes to the idea. It has also hinted that it could consider concessions relating to its own territory. However, what has been said so far has been more than vague. If we are to have a meaningful debate, further clarifications from the Soviet Union are necessary as to what concessions it has in mind.
269.	World peace is not something to be discussed exclusively in closed sessions between the major Powers. All States should be given the possibility of making their voices heard on matters which relate to their security and to world peace. This is. the idea behind the proposal to convene a conference on confidence and security-building measures and disarmament in Europe with the participation of the Soviet Union and the United States.
270.	Many States not least, neutral and nonaligned countries in Europe are working hard towards this goal at the current follow-up meeting in Madrid of the Conference on Security and Cooperation in Europe.
271.	A conference on confidence-building and security building measures and disarmament in Europe, held in successive stages, could result in the adoption of new confidence-building and security-building measures as well as progress towards limitation of nuclear and conventional weapons. Concrete, practical results of a first stage of the conference would certainly be conducive to a situation where meaningful negotiations on disarmament proper in Europe could be initiated. The conference could thus also promote progress towards a military balance between the two alliances at substantially lower armament levels.
272.	The Super-Powers may have differing views on many of these and other issues discussed at the Madrid meeting, but they must not forget that the preservation of the process of the Conference on Security and Cooperation in Europe is in their common interest. They must therefore mobilize the political will for the adjustments and compromises necessary for reaching a substantial and balanced result in Madrid covering all fields of the Final Act of Helsinki.
273.	It is important that we develop the contents of the Final Act of Helsinki with new initiatives. It is just as important that we uphold respect for the principles already enshrined in that very Act. The Helsinki Act reaffirms the right of every State to territorial integrity, freedom and independence. Any interference in the internal affairs of another State, as well as any use or threat of force, is a breach of the principles that direct cooperation between the States of Europe.
274.	These solemnly worded principles also apply to Poland. During the last year we have witnessed a promising development towards the implementation of certain fundamental democratic rights in Poland. However, at the same time and with increasing concern, we have noted the open and brutal demands of the Soviet Union that the trends in Poland be turned back. We see no reason why an internal political process in Poland should cause its greatPower neighbor to make menacing statements. On the contrary, we see strong reasons why the Poles should be allowed to determine their own future without any foreign interference.
275.	The Charter of the United Nations bestows no mandate on the great Powers to impose their will on smaller nations. On the contrary, the Charter confers greater responsibilities on the great Powers as guardians of international peace.
276.	Regional conflicts throughout the world can easily escalate to a confrontation between the Super-Powers and become a threat to world peace.
277.	In southern Africa, the. Pretoria regime, emboldened by the regional strategic concepts recently put forward by the United States, has escalated its attacks against its neighbors, Angola in particular, in flagrant violation of international law.
278.	The internal developments in South Africa are also ominous. The vague talk of reforming the apartheid system has served only, as I see it, as an attempt to mislead the critics of apartheid. In reality, the system has remained as rigid as ever. The human degradation in which the majority of the country's population still has to live is surpassed only by the human, and indeed moral, degradation of the regime itself. But despite the efforts of the regime to silence trade unions, writers, students, churches and other civic groups, opposition is obviously stiffening. Events now taking place in the country could eventually lead to a violent showdown.
279.	Every nation deVoted to democratic ideals and human rights should strive for the abolition of the apartheid system. No democracy should support a system which violates the very idea of democracy itself. It is now high time that massive world opinion be reflected in firm demands that South Africa finally cooperate in implementing the United Nations plan for the independence of Namibia endorsed by the Security Council in resolution 435 (1978). None of the five Western Powers with special responsibility for implementing this plan must through its own actions give Pretoria the impression that the demands that the South African regime end its illegal occupation of Namibia are not seriously meant.
280.	In this process the Security Council must, as Sweden has repeatedly stated, be prepared to impose sanctions against South Africa. This may be the only language South Africa understands.
281.	SouthWest Asia is another area where tension is reaching a dangerous level. The Soviet intervention in Afghanistan, the war between Iran and Iraq,, the terror and bloodshed in Iran, the conflict between Israel and the
Arabs, the increased American and Soviet presence in the Indian Ocean, the arms flow to that region, the social and political unrest, the economic and strategic importance of the Middle East and Gulf region all these factors combine to make this part of the world a powder keg. What is needed in that region is not more violence, not more terror, not more bombing, not more violations of the principles of the Charter of the United Nations, but more efforts for peace.
282.	The Soviet armed intervention in Afghanistan continues, however, in open contempt both of massive world opinion and of the Charter. The only results the Soviet troops have achieved are increased international tension and instability. Popular resistance to the invaders is as vigorous as ever and shows that a lasting solution of the Afghanistan problem can be found only when foreign interference has ceased.
283.	In the Middle East two adversaries, Israel and the PLO, stand face to face. We urge them to recognize each other and start negotiating for peace. This is to say that the PLO must recognize Israel's right to exist within secure and recognized boundaries. This is also to say that Israel must recognize the legitimate national rights of the Palestinians, including their right to establish, should they so wish, a State of their own, living in peace side by side with Israel. Security Council resolutions 242 (1967) and 338 (1973), supplemented by an endorsement of the legitimate national rights of the Palestinians, remain the basis for a peaceful solution to the Middle East problem.
284.	When Israel recently attacked Lebanon, causing many casualties among Palestinians as well as Lebanese, the United States took prompt and decisive diplomatic action and was able to contribute to a ceasefire. However precarious that ceasefire may be, it represents a welcome attempt to set in motion the difficult process of peace with the involvement of all the parties concerned.
285.	We also welcome the fact that further steps have been taken in preparation for the final withdrawal in April 1982 of Israeli forces from the occupied areas of Sinai. A dismantling of the Israeli settlements on the West Bank and in the Gaza Strip would be a constructive next step. Human rights in the occupied territories must be observed in a way that is compatible with Israel's tradition of democracy and the rule of law.
286.	In the Middle bast me price of inaction might be very high. The mere lack of initiatives for peace constitutes in itself a danger. If no progress is seen towards solving the crucial Palestinian question, bitterness and hostility will deepen and tension rise. In few other regions of the world is it therefore as important to maintain the momentum for peace through initiatives to implement the resolutions of the Security Council.
287.	The war between Iran and Iraq has now lasted a whole year. Tens of thousands of people have been killed, and destruction is widespread. The economic development of both Iran and Iraq is being hindered by the continuation of the conflict. The efforts of the United Nations in sending the Special Representative of the Secretary-General, Mr. Olof Palme, to help lead the parties onto a course of peaceful settlement have the wholehearted support of the Swedish Government. The parties should explore every possibility for a negotiated settlement, based on the principles of the Charter of the United Nations, via an impartial third party.
288.	In IndoChina, shattered by decades of war, peace is being sacrificed to the attempts of some States to gain regional power and to the strategic ambitions of the great Powers. The Swedish Government has given its support to United Nations efforts to find a political solution to the Kampuchean problem. We regret that Viet Nam did not choose to take part in the International Conference on Kampuchea, since a dialog between the parties to the conflict could create a favorable political climate necessary for a solution. Every avenue should be explored for the bringing about of such a dialog with the participation of all the parties concerned.
289.	Both the Heng Samrin regime installed by Viet Nam and the earlier Pol Pot regime claim the right to rule over the people of Kampuchea. Sweden regards neither of these regimes as the legitimate representative of the Kampuchean people. An acceptable settlement of the conflict must include the withdrawal of all foreign troops and the restoration to the Kampuchean people of its right to self determination. In our view, it is open to question whether the continued recognition of the Pol Pot regime by the United Nations is not an obstacle to a solution of the Kampucheain problem within the framework of the United Nations.
2 1 Few people have fought so hard and so long for self-determination as have the Vietnamese. It is a tragic irony that Viet Nam now seems unable to recognize that same fundamental right when it comes to the sorely afflicted people of Kampuchea.
29 i. Another nation urgently in need of peace is El Salvador, More than 20,000 people have been killed in the civil war raging in that unfortunate country. The opposition in El Salvador has declared that it is willing to negotiate in order to arrive at a peaceful settlement of the conflict. Sweden has long advocated the idea of a negotiated settlement, and we note with satisfaction that this idea is gaining in international support. A negotiated settlement which establishes a ceasefire and a coalition Government in control of the army and the guerrilla forces would make peace and democracy possible.

292.	The struggle in El Salvador is a struggle between a prevailing oligarchy and the demands of the people for greater justice. In the final analysis it is in this conflict that the democracies of the world have to choose sides.
293.	El Salvador is not only a country with a high level of political violence. It is also one of the many poor nations of the world. Just as violent upheavals in many countries have their origins in deep economic and social injustices, so the widening gap between the rich and the poor countries may ultimately lead to international conflicts.
294.	One fifth of mankind is living on the margin of existence, in hunger, unemployment and illness and without adequate shelter. This is intolerable from the point of view of human solidarity and, in the long run, incompatible with world peace and stability.
295.	The crying needs exist, not only because resources are limited or not fully used, but also because the resources available are expended in an unwise and unjust way. The sums that the world spends for military purposes exceed the total income of that half of mankind which lives in low-income countries. The per capita consumption of energy in the industrialized countries, one of the most vital world resources, is 120 times as high as in the least -developed countries.
296.	In a month's time a summit meeting on North South questions will be held in Mexico. It is not intended to take the place of global negotiations within the framework of the United Nations, but Sweden hopes that the meeting will give the necessary political impetus to break the present deadlock and set the NorthSouth dialog in motion. We trust that it will identify so many areas of common interest that a global round of negotiations will be unanimously agreed upon and launched at this session of the General Assembly.
297.	There are a few areas where mutual interests dictate joint discussions.
298.	The first concerns food security. No question can be more vital than how to work out policies and measures that ensure sufficient food for all mankind. Such discussions must deal with short-term disaster measures as well as longer-term policies to stimulate food production on a sustainable basis.
299.	Secondly, action concerning commodities, trade and industrialization is necessary. Growth in international trade is of mutual interest to developing and industrialized countries. Resistance to protectionism is therefore a necessity.
300.	Thirdly, we know that a serious international disequilibrium exists, with pressing balance of payments problems for many countries. Concerted efforts are therefore needed which aim at curbing inflation and unemployment and at increasing the transfer of resources. The establishment of an energy affiliate attached to the World Bank would be an important and constructive measure.
301.	Fourthly, and finally, the United Nations Conference on New and Renewable Sources of Energy has recently stressed the necessity of expediting the transition from oil to alternative sources of energy. It also pointed to the risks of a too intensive exploitation of firewood and charcoal in developing countries. Continued stimulation of conservation and efficient use of all forms of energy are needed. Stable and predictable market developments are in the interest of all countries.
302.	The idea of having a global round of negotiations is based on the knowledge that all countries, whether rich or poor, would benefit from international economic cooperation.
303.	The demand is there. The developing countries have an enormous need for imported goods for the development of their resources and infrastructures. The human resources are there. Millions of people are unemployed in the member countries of the Organization for Economic Cooperation and Development. The capital is also there. Oil production has created a vast surplus of capital in search of a productive use.
304.	What is lacking is the imagination and the political will to utilize the potentials available and to turn the problems into possibilities. This will can be mobilized only if we increase the awareness among political leaders and among the public that development cooperation is a matter of survival, not of charity, and that the North in the wider perspective is just as dependent on the South as the South is on the North. Solidarity between the two will mean better chances of survival for both.
305.	In the present tense world climate it is more important than ever that we vigorously defend the principles of self-determination, territorial integrity, the non-use of force or the threat of force and respect for human rights. These principles are equally applicable to conditions in East and West, North and South. The rights of peoples or individuals must be protected whether they live in Afghanistan, El Salvador, Kampuchea, Namibia, Poland or any other country. We cannot accept the suppression of fundamental human rights or the erosion of the principle of self-determination in the name of any ideology or for the protection of any strategic interests.
306.	In the nuclear age the risks involved in any great Power conflict are immeasurable. That is why we must not let tension grow to a point where the process of escalation can no longer be controlled. That is why we demand a halt to the arms race between the Super-Powers. That is why we urge the Super-Powers to start spending for development instead of spending for destruction. That is why we urge the Super-Powers to reconsider the course their actions have taken in Asia, the Middle East, southern Africa and Latin America. In many of these areas the present policies of the Super-Powers combine to heighten the risks of war. In all those areas the principles of the Charter of the United Nations provide the guidelines for peace.
